 


109 HR 3960 IH: Taxpayer Campaign Fund Elimination Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3960 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend chapters 95 and 96 of the Internal Revenue Code of 1986 to terminate taxpayer financing of presidential election campaigns. 
 
 
1.Short TitleThis Act may be cited as the Taxpayer Campaign Fund Elimination Act of 2005. 
2.Termination of taxpayer financing of presidential election campaigns 
(a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2005. 
(b)Termination of fund and account 
(1)Termination of presidential election campaign fund 
(A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section: 
 
9014.TerminationThe provisions of this chapter shall not apply with respect to any presidential election (or any presidential nominating convention) after December 31, 2005, or to any candidate in such an election. 
(B)Transfer of excess funds to general fundSection 9006 of such Code is amended by adding at the end the following new subsection: 
 
(d)Transfer of funds remaining after 2005The Secretary shall transfer all amounts in the fund after December 31, 2005, to the general fund of the Treasury. 
(2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section: 
 
9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any presidential election after December 31, 2005. 
(c)Clerical amendments 
(1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9014. Termination 
(2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9043. Termination 
 
